DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussions with Michael Brooms on 1/12/2021.
The application has been amended as follows: 
Specification, paragraph 0156, on line 3, "2236" has been changed to --2336--.
Title of the invention has been changed to --CABLE GLAND FOR GROUNDING A CABLE--.
Claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1 - 15 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or suggest a cable gland comprising: a plurality of extensions proximate a second distal end, the plurality of extensions comprises a plurality of inner surfaces inclined towards a central axis; an elastomer seal connected to an interior surface proximate the 
Regarding claim 15, the prior art does not disclose or suggest a cable gland comprising: a plurality of extensions proximate a second distal end, wherein the plurality of extensions comprising a plurality of inner surfaces inclined towards a central axis; an elastomer seal connected to the interior surface proximate the plurality of extensions, the elastomer seal configured to abut the plurality of inner surfaces; a compression member configured to rotate the plurality of extensions, whereby rotation of the plurality of extensions compresses the elastomer seal; the compression member comprising a plurality of tabs disposed around an interior compression surface of the compression member; an earthing insert mounted in a gland body proximate a first distal end as required in combination of other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hsu et al. (US 2010/0029114); Kroon (US 4,080,024), Nattel et al. (US 6,034,325) discloses a cable gland comprising structural limitations similar to a presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831